         Case 1:19-cv-01105-AWI-BAM Document 104 Filed 02/12/21 Page 1 of 2


 1
 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
                                     FRESNO DIVISION
11

12 JERRY COX, an individual,
                                                       Case No. 1:19-cv-01105-AWI-BAM
13
                  Plaintiff,
14
           v.                                          ORDER GRANTING STIPULATION
15                                                     TO CONTINUE THE FEBRUARY 23,
     MARIPOSA COUNTY; MARIPOSA                         2021 MANDATORY SCHEDULING
16 COUNTY SHERRIFF’S OFFICE;
     SHERIFF DEPUTY WILLIAM                            CONFERENCE
17 ATKINSON; SHERIFF DEPUTY
     WESLEY SMITH; ASHELY HARRIS;                     Judge: Hon. Judge Anthony W. Ishii
18 CALIFORNIA RECEIVERSHIP GROUP
     (“CRG”) AND MARK ADAMS IN HIS                    Mag. Judge: Hon. Barbara A. McAuliffe
19 INDIVIDUAL AND OFFICIAL
     CAPACITY, AND DOES 1 THROUGH
20 100, INCLUSIVE.

21                Defendants.
22

23

24

25        The Court, having considered the Stipulation to Continue the February 23, 2021 Mandatory

26 Scheduling Conference submitted by the parties, and good cause appearing thereto, IT IS HEREBY
27 ORDERED that:

28                                               1
           Case 1:19-cv-01105-AWI-BAM Document 104 Filed 02/12/21 Page 2 of 2


 1
            The Mandatory Scheduling Conference currently set for hearing on February 23, 2021, at 9:00
 2
     a.m. is continued to April 5, 2021, at 9:00 a.m. in Courtroom 8 (BAM) before Magistrate Judge
 3
     Barbara A. McAuliffe with each party connecting remotely either via Zoom video conference or
 4
     Zoom telephone number. The parties shall be provided with the Zoom ID and password by the
 5
     Courtroom Deputy prior to the conference. The Zoom ID number and password are confidential and
 6
     are not to be shared. Appropriate court attire required. The parties shall file a Joint Scheduling
 7
     Report one week prior to the conference.
 8
 9 IT IS SO ORDERED.

10
        Dated:     February 11, 2021                           /s/ Barbara   A. McAuliffe            _
11                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28                                                    2
